Name: COUNCIL REGULATION (EC) No 265/95 of 6 February 1995 amending Regulation (EEC) No 2390/89 laying down general rules for the import of wines, grape juice and grape must
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff;  technology and technical regulations;  cooperation policy;  trade
 Date Published: nan

 No L 31 /2 Official Journal of the European Communities 10 . 2. 95 COUNCIL REGULATION (EC) No 265/95 of 6 February 1995 amending Regulation (EEC) No 2390/89 laying down general rules for the import of wines, grape juice and grape must THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), and in particular Article 70 (2) thereof, Having regard to the proposal from the Commission, Whereas Articles 1 (2) and 2 of Regulation (EEC) No 2390/89 (2) provide for import facilities for wine products originating in third countries which offer specific guarantees through the provision of a certificate of origin and conformity and an analysis report ; whereas Article 3 (2) of that Regulation limits those facilities to a trial period expiring on 31 December 1994 ; whereas, taking into account the time necessary to examine the implementation of future arrangements, that period should be extended until the end of 1995, HAS ADOPTED THIS REGULATION : Article 1 In Article 3 (2) of Regulation (EEC) No 2390/89, the date '31 December 1994' shall be replaced by '31 December 1995'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 February 1995. For the Council The President A. JUPPfi (') OJ No L 84, 27. 3 . 1987, p. 1 . Regulation as last amended by Regulation (EC) No 3290/94 (OJ No L 349, 31 . 12. 1994, p. 105). (2) OJ No L 232, 9 . 8 . 1989, p. 7. Regulation as last amended by Regulation (EC) No 1276/94 (OJ No L 140, 3 . 6. 1994, p. 3).